Name: COMMISSION REGULATION (EC) No 547/97 of 25 March 1997 altering the export refunds on beef
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 26. 3 . 97 fENl Official Journal of the European Communities No L 84/ 15 COMMISSION REGULATION (EC) No 547/97 of 25 March 1997 altering the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 13 thereof, Whereas the export refunds on beef were fixed by Commission Regulation (EC) No 379/97 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 379/97 to the informa ­ tion known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION: Article 1 The export refunds referred to in Article 13 of Regulation (EEC) No 805/68 , as fixed in the Annex I to Regulation (EC) No 379/97 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 26 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (3) OJ No L 60, 1 . 3 . 1997, p. 35. No L 84/ 16 EN Official Journal of the European Communities 26 . 3 . 97 ANNEX to the Council Regulation of 25 March 1997 altering export refunds on beef (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7) I  Live weight   Net weight  0102 10 10 9120 01 68,50 II 0201 20 20 9120 02 95,00 0102 10 10 9130 02 45,50 II 03 31,50 03 66,00 04 15,50 04 33,00 0102 10 30 9120 01 68,50 0201 20 30 9110(1 ) 02 93,50 0102 10 30 9130 02 45,50 03 64,50 03 31,50 04 31,50 04 15,50 IIII 0102 10 90 9120 01 68,50 0201 20 30 9120 02 69,00 l-I 0102 90 41 9100 02 60,50 03 48,50 II 45,50 04 24,00 0102 90 51 9000 02 03 31,50 0201 20 50 9110(1 ) 02 1 63,50 04 15,50 03 109,00 0102 90 59 9000 02 45,50 04 54,00 03 31,50 I I 04 15,50 0201 20 50 9120 02 120,50 0102 90 61 9000 02 45,50 03 83,50 03 31,50 04 41,50 04 15,50 0201 20 50 9130(1 ) 02 93,50 0102 90 69 9000 02 45,50 03 64,50 03 31,50 04 31,50 04 15,50 0102 90 71 9000 02 60,50 0201 20 50 9140 02 69,00 03 40,00 03 48,50 04 20,00 04 24,00 0102 90 79 9000 02 60,50 0201 20 90 9700 02 69,00 03 40,00 03 48,50 04 20,00 04 24,00  Net weight  0201 30 00 9050 05(4) 100,00 07 (4a) 100,00I 0201 10 00 9110(1 ) 02 93,50 0201 30 00 9100(2) 02 228,00 03 64,50 II 03 156,50 04 31,50 11 II 04 78,00 0201 10 00 9120 02 69,00 li 03 48,50 06 200,50 04 24,00 0201 30 00 9150(6) 08 121,00 0201 10 00 9130(1 ) 02 129,00 09 111,00 03 86,50 03 93,50 04 43,50 04 47,00 0201 10 00 9140 02 95,00 06 108,50 03 66,00 II 04 33,00 0201 30 00 9190(6) 02 95,50 0201 20 20 9110(1 ) 02 129,00 03 63,00 03 86,50 04 31,50 04 43,50 06 77,00 26 . 3 . 97 I EN I Official Jourhal of the European Communities No L 84/ 17 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7)  Net weight   Net weight  0202 10 00 9100 02 69,00 1602 50 10 9120 02 110,00 (8) 03 48,50 03 88,50 (8) 04 24,00 04 88,50 (8) 0202 10 00 9900 02 95,00 1602 50 10 9140 02 97,50 (8) 03 66,00 03 78,00 (8) 04 33,00 04 78,00 (8) 0202 20 10 9000 02 95,00 1602 50 10 9160 02 78,00 (8) 03 66,00 03 63,00 (8) 04 33,00 04 63,00 (8) 0202 20 30 9000 02 69,00 1602 50 10 9170 02 52,00 (8) 03 48,50 03 41,50 (8) l 04 41,50 (8) 04 24,00 I I 1602 50 10 9190 02 52,00 0202 20 50 9100 02 120,50 \ 03 41,50 03 83,50 04 41,50 04 41,50 1602 50 10 9240 02 0202 20 50 9900 02 69,00 03 03 48,50 04 04 24,00 1602 50 10 9260 02  0202 20 90 9100 02 69,00 03 03 48,50 04 04 24,00 1602 50 10 9280 02  0202 30 90 9100 05(4) 100,00 03  07 (4a) 100,00 04  0202 30 90 9400 (6) 08 121,00 1602 50 31 9125 01 108,00 (5) 09 111,00 1602 50 31 9135 01 63,00 (8) 03 93,50 1602 50 31 9195 01 31,00 04 47,00 06 108,50 1602 50 31 9325 01 96,50 (5) 1602 50 31 9335 01 56,50 (8) 0202 30 90 9500 (6) 02 95,50 03 63,00 1602 50 31 9395 01 31,00 04 31,50 1602 50 39 9125 01 108,00 (5) 06 77,00 1602 50 39 9135 01 63,00 (8) 0206 10 95 9000 02 95,50 1602 50 39 9195 01 31,00 03 63,00 1602 50 39 9325 01 96,50 (5) 04 31,50 1602 50 39 9335 01 56,50 (8) 31,00 06 77,00 1602 50 39 9395 01 0206 29 91 9000 02 95,50 03 1602 50 39 9425 01 71,00 (5)63,00 04 31,50 1602 50 39 9435 01 41,50 (8) 06 77,00 1602 50 39 9495 01 31,00 0210 20 90 9100 02 80,00 1602 50 39 9505 01 31,00 04 47,50 1602 50 39 9525 01 71,00 (5) 0210 20 90 9300 02 99,00 1602 50 39 9535 01 41,50 (8) 0210 20 90 9500 (3) 02 99,00 1602 50 39 9595 01 31,00 No L 84/ 18 EN Official Journal of the European Communities 26 . 3 . 97 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7)  Net weight   Net weight  1602 50 39 9615 01 31,00 1602 50 80 9495 01 31,00 1602 50 39 9625 01 14,00 1602 50 80 9505 01 31,00 1602 50 39 9705 01  1602 50 80 9515 01 14,00 1602 50 39 9805 01  1602 50 80 9535 01 41,50 (8) 1602 50 39 9905 01  1602 50 80 9595 01 31,00 1602 50 80 9135 01 63,00 (8) 1602 50 80 9615 01 31,00 1602 50 80 9195 01 31,00 1602 50 80 9625 01 14,00 1602 50 80 9335 01 56,50 (8) 1602 50 80 9705 01  1602 50 80 9395 01 31,00 1602 50 80 9805 01  1602 50 80 9435 01 41,50 (8) 1602 50 80 9905 01  ( 1 ) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82 . (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82 . p) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . (  ¦) Carried out in accordance with amended Commission Regulation (EEC) No 2973/79 (OJ No L 336, 29 . 12 . 1979, p. 44). (4a) Carried out in accordance with amended Commission Regulation (EEC) No 2051 /96 (OJ No L 274, 26 . 10 . 1996, p. 18 ). (5) OJ No L 221 , 19 . 8 . 1984, p. 28 . (6) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ No L 210 of 1 . 8 . 1986, p. 39). (7) Article 13 ( 10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries . (8 ) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80 . NB: The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended.